Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Preston Frischknecht on May 26, 2022.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A winged slat for a chain link fence, which comprises: 
a longitudinally-extending hollow body [[with]] comprising a front face, a back face, a first sidewall and a second sidewall; and 
a pair of generally non-coplanar, bifurcate fins joined to each other at a vertex and longitudinally disposed adjacent one of the first and second [[sides]] sidewalls of the body, the pair of fins comprising:
[[with]] a first fin generally parallel to a plane generally containing one of the front and back faces of the body; [[,]] and 
a second fin generally angled in a traverse plane of the body toward the other of the front and back faces of the body, 
wherein each fin [[having]] has a distal fin end opposite the vertex that extends away from the body, [[; and]] 
wherein the vertex is located adjacent to the body and between the body and the distal fin ends, and
wherein the vertex and each of the fins longitudinally-extend along the body parallel to a longitudinal axis of the body.  
Amended claim 7 as follows:
7. (Currently Amended) A winged slat for a chain link fence, which comprises: 
a longitudinally-extending generally rectangular hollow body [[, with]] comprising a front face, a back face, a first sidewall, and a second sidewall; and 
a pair of generally non-coplanar, bifurcate fins joined to each other at a vertex and longitudinally disposed adjacent one of the first and second [[sides]] sidewalls of the body, the pair of fins comprising:
[[with]] a first fin generally parallel to a plane generally containing one of the front and back faces of the body; [[,]] and 
a second fin generally angled in a traverse plane of the body toward the other of the front and back faces of the body, 
wherein each fin [[having]] has a distal fin end opposite the vertex that extends away from the body, [[; and]] 
wherein the vertex is located adjacent to the body and between the body and the distal fin ends, and
wherein the vertex and each of the fins longitudinally-extend along the body parallel to a longitudinal axis of the body.  
Amended claim 12 as follows:
12. (Currently Amended) A dual-winged slat for a chain link fence, which comprises: 
a longitudinally-extending generally rectangular hollow body [[, with]] comprising a front face, a back face, a first sidewall, and a second sidewall; 
a first pair of generally non-coplanar, bifurcate fins joined to each other at a first vertex and longitudinally disposed adjacent the first sidewall of the generally rectangular body, the first pair of fins comprising:
a first fin generally parallel to a plane generally containing one of the front and back faces of the body; [[,]] and 
a second fin generally angled in a traverse plane of the body toward the other of the front and back faces of the body; 
wherein each fin of the first pair of fins has a distal fin end opposite the first vertex that extends away from the body,
wherein the first vertex is located adjacent to the body and between the body and the distal fin ends of the first pair of fins, and
wherein the first vertex and each of the first pair of fins longitudinally-extend along the body parallel to a longitudinal axis of the body; and
a second pair of generally non-coplanar, bifurcate fins joined to each other at a second vertex and longitudinally disposed adjacent the second sidewall of the generally rectangular body, the second pair of fins comprising:
a third fin generally parallel to a plane generally containing one of the front and back faces of the body; [[,]] and 
a fourth fin generally angled in a traverse plane of the body toward the other of the front and back faces of the body; 
wherein each fin of the second pair of fins has a distal fin end opposite the second vertex that extends away from the body,


wherein the second vertex is located adjacent to the body and between the body and the distal fin ends of the second pair of fins, and
wherein the second vertex and each of the second pair of fins longitudinally-extend along the body parallel to the longitudinal axis of the body.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 7 and 12, Hoggan (US 6,164,628) in view of Meglino (US 5,806,839) and Colliander (US 6,966,547) discloses the claimed winged slat with the exception of the pair of fins comprising a first fin generally parallel to a plane generally containing one of the front and back faces of the body, and a second fin generally angled in a traverse plane of the body toward the other of the front and back faces of the body, wherein each fin has a distal fin end opposite the vertex that extends away from the body, and wherein the vertex and each of the fins longitudinally-extend along the body parallel to a longitudinal axis of the body.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the winged slat disclosed by Hoggan in view of Meglino and Colliander to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/26/22		 						/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619